UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




                   United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                           (Submitted September 22, 2005*)

                               Decided October 4, 2005

                                        Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge
No. 05-1704

UNITED STATES OF AMERICA,                      Appeal from the United States
         Plaintiff-Appellee,                     District Court for the
                                                 Southern District of Illinois.
              v.
                                               No. 3:04 cr 30050-001 DRH
OLIVER M. DOTTS,
          Defendant-Appellant.                 David R. Herndon, Judge.


                                      ORDER

        Oliver Dotts pleaded guilty to one count of assaulting a federal officer in
violation of 18 U.S.C. § 111(a). As part of the plea agreement, he waived the right to
appeal his sentence, and there is no applicable exception to the waiver’s enforceability.
After the Supreme Court decided United States v. Booker, 125 S.Ct. 738 (2005), the
district court sentenced Dotts to 48 months’ imprisonment, exceeding the upper limit
of the guidelines’ recommended sentence of 15 to 21 months yet nevertheless below the
statutory maximum of eight years. Wright now argues that his sentence was
unreasonably severe, but his appeal waiver did not contain an “escape hatch” enabling
him to challenge his sentence based on our application of Booker. See United States
v. Bownes, 405 F.3d 634, 636-37 (7th Cir. 2005); United States v. Roche, 415 F.3d 614,
617 (7th Cir. 2005); United States v. Cieslowski, 410 F.3d 353, 362 (7th Cir. 2005);
United States v. Lockwood, 416 F.3d 604, 608 (7th Cir. 2005). This appeal is
DISMISSED.


      *
        Dotts’s motion to waive oral argument is granted. Consequently, the
appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(f).